


Exhibit 10.69




FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement made and entered into as of December 31, 2008 by and
between Sprint Nextel Corporation and JAIME A. JONES (the “Agreement”) is
entered into on this 13th day of December, 2012. Certain capitalized terms shall
have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby amend the Agreement as follows:


1.
Effective as of November 6, 2012, Section 11(b) of the Agreement is replaced in
its entirety by the following:

    
(b)     A “Competitor” is any entity doing business directly or indirectly
(e.g., as an owner, investor, provider of capital or otherwise) in the United
States including any territory of the United States (the “Territory”) that
provides wireless products and/or services that are the same or similar to the
wireless products and/or services that are currently being provided at the time
of Executive’s termination or that were provided by the Company Group during the
two-year period prior to the Executive’s separation from service with the
Company Group.


In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.




IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the date set forth above.




SPRINT NEXTEL CORPORATION            EXECUTIVE




/s/ SANDRA J. PRICE                /s/ JAIME A. JONES
By: Sandra J. Price,                     JAIME A. JONES
Senior Vice President, Human Resources










